UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6384 Nuveen Texas Quality Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:2/28 Date of reporting period:11/30/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Texas Quality Income Municipal Fund (NTX) November 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 1.5% (1.0% of Total Investments) $ 2,225 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/12 at 100.00 BBB $ 2,082,511 Series 2002, 5.375%, 5/15/33 Education and Civic Organizations – 10.1% (6.8% of Total Investments) Hale Center Education Facilities Corporation, Texas, Revenue Bonds, Wayland Baptist University 3/21 at 100.00 A– Project, Improvement and Refunding Series 2010, 5.000%, 3/01/35 Laredo Community College District, Wells County, Texas, Combined Fee Revenue Bonds, Series 8/20 at 100.00 AA– 2010, 5.250%, 8/01/35 – AGM Insured Red River Education Finance Corporation, Texas, Revenue Bonds, Hockaday School, Series 2005: 5.000%, 5/15/27 5/15 at 100.00 AA 5.000%, 5/15/28 5/15 at 100.00 AA 5.000%, 5/15/29 5/15 at 100.00 AA Texas Public Finance Authority, Revenue Bonds, Texas Southern University Financing System, Series 2003: 5.000%, 5/01/18 – FGIC Insured 5/13 at 100.00 Baa3 5.000%, 5/01/19 – FGIC Insured 5/13 at 100.00 Baa3 5.000%, 5/01/20 – FGIC Insured 5/13 at 100.00 Baa3 Texas State University System, Financing Revenue Bonds, Series 2004, 5.000%, 3/15/24 – 9/14 at 100.00 Aa2 AGM Insured 70 Texas State University System, Financing Revenue Refunding Bonds, Series 2002, 5.000%, 3/12 at 100.00 Aa2 3/15/20 – AGM Insured Total Education and Civic Organizations Energy – 2.1% (1.4% of Total Investments) Gulf Coast Waste Disposal Authority, Texas, Waste Disposal Revenue Bonds, Valero Energy 4/12 at 100.00 BBB Corporation Project, Series 1998, 5.600%, 4/01/32 (Alternative Minimum Tax) Health Care – 14.3% (9.6% of Total Investments) Brazoria County Health Facilities Development Corporation, Texas, Revenue Bonds, Brazosport Memorial Hospital, Series 2004: 5.250%, 7/01/20 – RAAI Insured 7/14 at 100.00 BBB– 5.250%, 7/01/21 – RAAI Insured 7/14 at 100.00 BBB– Harrison County Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Good 7/20 at 100.00 BBB+ Shepherd Health System, Refunding Series 2010, 5.250%, 7/01/28 North Central Texas Health Facilities Development Corporation, Texas, Revenue Bonds, 8/19 at 100.00 Aa3 Children’s Medical Center Dallas Project, Series 2009, 5.750%, 8/15/39 Richardson Hospital Authority, Texas, Revenue Bonds, Richardson Regional Medical Center, Series 2004: 5.875%, 12/01/24 12/13 at 100.00 A 6.000%, 12/01/34 12/13 at 100.00 A Tarrant County Cultural & Educational Facilities Financing Corporation, Texas, Revenue Bonds, 11/17 at 100.00 AA– Texas Health Resources, Series 2007B, 5.000%, 11/15/42 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/20 at 100.00 A1 Bonds, Scott & White HealthCare Project, Series 2010, 5.250%, 8/15/40 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Refunding 1/19 at 100.00 AA– Bonds, Christus Health, Series 2008, 6.500%, 7/01/37 – AGC Insured Tyler Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, East Texas 11/17 at 100.00 Baa2 Medical Center Regional Healthcare System, Series 2007A, 5.375%, 11/01/37 Tyler Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Mother Frances 7/17 at 100.00 Baa1 Hospital Regional Healthcare Center, Series 2007B, 5.000%, 7/01/37 Tyler Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Mother Frances 7/17 at 100.00 Baa1 Hospital Regional Healthcare Center, Series 2007, 5.000%, 7/01/33 Total Health Care Housing/Multifamily – 1.7% (1.1% of Total Investments) Bexar County Housing Finance Corporation, Texas, Insured Multifamily Housing Revenue Bonds, Waters at Northern Hills Apartments Project, Series 2001A: 6.000%, 8/01/31 – NPFG Insured 2/12 at 102.00 Baa1 6.050%, 8/01/36 – NPFG Insured 2/12 at 102.00 Baa1 Total Housing/Multifamily Housing/Single Family – 2.6% (1.7% of Total Investments) El Paso Housing Finance Corporation, Texas, GNMA Collateralized Single Family Mortgage Revenue 4/12 at 105.75 AA+ Bonds, Series 2001A-3, 6.180%, 4/01/33 Texas Department of Housing and Community Affairs, Single Family Mortgage Bonds, Series 2002B, 3/12 at 100.00 AA+ 5.550%, 9/01/33 – NPFG Insured (Alternative Minimum Tax) Total Housing/Single Family Long-Term Care – 1.1% (0.7% of Total Investments) Bexar County, Texas, Health Facilities Development Corporation Revenue Bonds, Army Retirement Residence, Series 2007: 5.000%, 7/01/27 7/17 at 100.00 BBB 5.000%, 7/01/37 7/17 at 100.00 BBB Total Long-Term Care Materials – 2.1% (1.4% of Total Investments) Cass County Industrial Development Corporation, Texas, Environmental Improvement Revenue 3/12 at 100.00 BBB Bonds, International Paper Company, Series 2000A, 6.600%, 3/15/24 (Alternative Minimum Tax) Tax Obligation/General – 38.8% (25.9% of Total Investments) Bexar County, Texas, General Obligation Bonds, Series 2004, 5.000%, 6/15/19 6/14 at 100.00 Aaa Borger Independent School District, Hutchison County, Texas, General Obligation Bonds, Series 2/16 at 100.00 AAA 2006, 5.000%, 2/15/36 Calallen Independent School District, Nueces County, Texas, General Obligation Bonds, School 2/18 at 100.00 AAA Building Series 2008, 5.000%, 2/15/38 Canutillo Independent School District, El Paso County, Texas, General Obligation Bonds, Series 8/15 at 100.00 AAA 2006A, 5.000%, 8/15/22 Copperas Cove, Texas, Certificates of Obligation, Series 2003, 5.000%, 8/15/23 – NPFG Insured 8/12 at 100.00 AA– Corpus Christi, Texas, Combination Tax and Municipal Hotel Occupancy Tax Revenue Certificates 9/12 at 100.00 Aa2 of Obligation, Series 2002, 5.500%, 9/01/21 – AGM Insured El Paso County, Texas, Certificates of Obligation, Series 2001, 5.000%, 2/15/21 – AGM Insured No Opt. Call AA Fort Bend County Municipal Utility District 25, Texas, General Obligation Bonds, Series 2005: 5.000%, 10/01/26 – FGIC Insured 10/12 at 100.00 A– 5.000%, 10/01/27 – FGIC Insured 10/12 at 100.00 A– Frisco, Texas, General Obligation Bonds, Series 2006, 5.000%, 2/15/26 – FGIC Insured 2/16 at 100.00 Aa1 Grand Prairie Independent School District, Dallas County, Texas, General Obligation Bonds, 8/18 at 22.64 AA– Capital Appreciation Refunding Series 2009, 0.000%, 8/15/39 Houston, Texas, General Obligation Bonds, Series 2005E, 5.000%, 3/01/23 – AMBAC Insured 3/15 at 100.00 AA Judson Independent School District, Bexar County, Texas, General Obligation Refunding Bonds, 2/12 at 100.00 Aaa Series 2002, 5.250%, 2/01/21 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/14 at 17.78 AAA Bonds, Series 2006, 0.000%, 8/15/45 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/17 at 33.01 AAA Bonds, Series 2008, 0.000%, 8/15/36 Lone Star College System, Harris and Montgomery Counties, Texas, General Obligation Bonds, 8/19 at 100.00 AAA Series 2009, 5.000%, 8/15/34 Martin County Hospital District, Texas, Combination Limited Tax and Revenue Bonds, Series 4/21 at 100.00 N/R 2011A, 7.250%, 4/01/36 Mercedes Independent School District, Hidalgo County, Texas, General Obligation Bonds, Series 8/15 at 100.00 AAA 2005, 5.000%, 8/15/23 Midlothian Independent School District, Ellis County, Texas, General Obligation Bonds, Series 2/15 at 100.00 Aaa 2005, 5.000%, 2/15/34 Montgomery County, Texas, General Obligation Bonds, Refunding Series 2008B, 5.250%, 3/01/32 3/19 at 100.00 AA Plano Independent School District, Collin County, Texas, General Obligation Bonds, Series 2/18 at 100.00 Aaa 2008A, 5.250%, 2/15/34 Port of Houston Authority, Harris County, Texas, General Obligation Bonds, Series 2010E, No Opt. Call AAA 0.000%, 10/01/35 Roma Independent School District, Texas, General Obligation Bonds, Series 2005: 5.000%, 8/15/22 8/15 at 100.00 AAA 5.000%, 8/15/23 – AGM Insured 8/15 at 100.00 AAA Southside Independent School District, Bexar County, Texas, General Obligation Bonds, Series 8/14 at 100.00 Aaa 2004A, 5.000%, 8/15/22 Sunnyvale School District, Texas, General Obligation Bonds, Series 2004, 5.250%, 2/15/25 2/14 at 100.00 AAA Texas State, General Obligation Bonds, Transportation Commission Mobility Fund, Series 2006A, 4/17 at 100.00 Aaa 5.000%, 4/01/33 (UB) Texas State, General Obligation Bonds, Transportation Commission Mobility Fund, Series 2008, 4/18 at 100.00 Aaa 5.000%, 4/01/30 (UB) Texas State, General Obligation Bonds, Water Utility, Series 2001, 5.250%, 8/01/23 2/12 at 100.00 Aaa Victoria Independent School District, Victoria County, Texas, General Obligation Bonds, Series 2/17 at 100.00 AAA 2007, 5.000%, 2/15/32 West Texas Independent School District, McLennan and Hill Counties, General Obligation Refunding Bonds, Series 1998: 0.000%, 8/15/22 8/13 at 61.20 AAA 0.000%, 8/15/24 8/13 at 54.88 AAA White Settlement Independent School District, Tarrant County, Texas, General Obligation Bonds, Series 2006: 0.000%, 8/15/43 8/15 at 23.12 AAA 0.000%, 8/15/44 8/15 at 21.88 AAA 0.000%, 8/15/45 8/15 at 20.76 AAA Total Tax Obligation/General Tax Obligation/Limited – 14.9% (10.0% of Total Investments) Bexar County, Texas, Venue Project Revenue Bonds, Refunding Series 2010, 5.250%, 8/15/38 – 8/19 at 100.00 AA– AGM Insured Dallas Area Rapid Transit, Texas, Sales Tax Revenue Bonds, Senior Lien Refunding Series 2007, 12/16 at 100.00 AA+ 5.000%, 12/01/36 – AMBAC Insured Harris County Metropolitan Transit Authority, Texas, Sales and Use Tax Revenue Bonds, Series 11/21 at 100.00 AA 2011A, 5.000%, 11/01/41 Harris County-Houston Sports Authority, Texas, Revenue Bonds, Junior Lien Series 2001H: 0.000%, 11/15/34 – NPFG Insured 11/31 at 83.17 BBB 0.000%, 11/15/36 – NPFG Insured 11/31 at 73.51 BBB 0.000%, 11/15/38 – NPFG Insured 11/31 at 64.91 BBB Harris County-Houston Sports Authority, Texas, Senior Lien Revenue Bonds, Series 2001G: 5.250%, 11/15/22 – NPFG Insured 2/12 at 100.00 Baa1 0.000%, 11/15/41 – NPFG Insured 11/31 at 53.78 BBB Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment No Opt. Call A2 Project, Series 2001B, 0.000%, 9/01/32 – AMBAC Insured North Texas Tollway Authority, Special Projects System Revenue Bonds, Current Interest Series 9/21 at 100.00 AA 2011D, 5.000%, 9/01/31 North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A, 9/21 at 100.00 AA 5.500%, 9/01/41 Uptown Development Authority, Houston, Texas, Tax Increment Revenue Bonds, Infrastructure 9/19 at 100.00 BBB Improvement Facilities, Series 2009, 5.500%, 9/01/29 Total Tax Obligation/Limited Transportation – 11.3% (7.6% of Total Investments) Austin, Texas, Airport System Prior Lien Revenue Bonds, Series 2003, 5.250%, 11/15/16 – 11/13 at 100.00 A NPFG Insured Central Texas Regional Mobility Authority, Senior Lien Revenue Bonds, Series 2010: 0.000%, 1/01/36 No Opt. Call BBB– 0.000%, 1/01/37 No Opt. Call BBB– 0.000%, 1/01/38 No Opt. Call BBB– Central Texas Regional Mobility Authority, Travis and Williamson Counties, Toll Road Revenue 1/15 at 100.00 BBB Bonds, Series 2005, 5.000%, 1/01/22 – FGIC Insured Dallas-Ft. Worth International Airport, Facility Improvement Corporation, Texas, Revenue Bonds, 2/12 at 100.00 N/R American Airlines Inc., Series 1999, 6.375%, 5/01/35 (Alternative Minimum Tax) (4) Dallas-Ft. Worth International Airport, Texas, Joint Revenue Bonds, Refunding Series 2010A, 11/20 at 100.00 A+ 5.000%, 11/01/42 Houston, Texas, Subordinate Lien Airport System Revenue Bonds, Series 2000A, 5.625%, 7/01/30 – 1/12 at 100.00 AA– AGM Insured (Alternative Minimum Tax) Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, 11/20 at 100.00 BBB– Southwest Airlines Company, Series 2010, 5.250%, 11/01/40 North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Series 2008A, 1/18 at 100.00 A2 5.750%, 1/01/40 North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Series 2008B: 5.750%, 1/01/40 1/18 at 100.00 A2 5.750%, 1/01/40 – NPFG Insured 1/18 at 100.00 A2 North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Series 2008D, No Opt. Call AA– 0.000%, 1/01/36 – AGC Insured North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Series 2008F, 1/18 at 100.00 A3 5.750%, 1/01/38 North Texas Tollway Authority, System Revenue Bonds, First Tier Series 2009A: 6.100%, 1/01/28 1/19 at 100.00 A2 6.250%, 1/01/39 1/19 at 100.00 A2 Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier Series 8/12 at 37.09 BBB+ 2002A, 0.000%, 8/15/29 – AMBAC Insured Total Transportation U.S. Guaranteed – 18.3% (12.2% of Total Investments) (5) Bexar County, Texas, General Obligation Bonds, Series 2004, 5.000%, 6/15/19 6/14 at 100.00 N/R (5) (Pre-refunded 6/15/14) Coppell Independent School District, Dallas County, Texas, Unlimited Tax School Building and No Opt. Call Aa3 (5) Refunding Bonds, Series 1992, 0.000%, 8/15/14 – NPFG Insured (ETM) Copperas Cove, Texas, Certificates of Obligation, Series 2003, 5.000%, 8/15/23 (Pre-refunded 8/12 at 100.00 A3 (5) 8/15/12) – NPFG Insured Denton County, Texas, Permanent Improvement General Obligation Bonds, Series 2005, 5.000%, 7/12 at 100.00 AAA 7/15/25 (Pre-refunded 7/15/12) Houston Community College System, Texas, Limited Tax General Obligation Bonds, Series 2003: 5.000%, 2/15/20 (Pre-refunded 2/15/13) – AMBAC Insured 2/13 at 100.00 AA+ (5) 5.000%, 2/15/21 (Pre-refunded 2/15/13) – AMBAC Insured 2/13 at 100.00 AA+ (5) Mansfield Independent School District, Tarrant County, Texas, General Obligation Bonds, Series 2/14 at 100.00 AAA 2004, 5.000%, 2/15/20 (Pre-refunded 2/15/14) North Central Texas Health Facilities Development Corporation, Hospital Revenue Bonds, No Opt. Call Aaa Presbyterian Healthcare System, Series 1996B, 5.750%, 6/01/26 – NPFG Insured (ETM) Retama Development Corporation, Texas, Special Facilities Revenue Bonds, Retama Park 12/17 at 100.00 Aaa Racetrack, Series 1993, 8.750%, 12/15/18 (Pre-refunded 12/15/17) San Antonio, Texas, Electric and Gas System Revenue Refunding Bonds, Series 2002, 5.375%, 2/12 at 100.00 AA+ (5) 2/01/20 (Pre-refunded 2/01/12) South Texas Community College District, Hidalgo and Starr Counties, Texas, General Obligation 8/12 at 100.00 Aa2 (5) Bonds, Series 2002, 5.500%, 8/15/17 (Pre-refunded 8/15/12) – AMBAC Insured Texas State University System, Financing Revenue Refunding Bonds, Series 2002, 5.000%, 3/15/20 3/12 at 100.00 Aa2 (5) (Pre-refunded 3/15/12) – AGM Insured Texas, General Obligation Refunding Bonds, Public Finance Authority, Series 2002, 5.000%, 10/12 at 100.00 Aaa 10/01/18 (Pre-refunded 10/01/12) Tyler Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Mother Frances 7/12 at 100.00 Baa1 (5) Hospital Regional Healthcare Center, Series 2001, 6.000%, 7/01/31 (Pre-refunded 7/01/12) University of North Texas, Financing System Revenue Bonds, Series 2001, 5.000%, 4/15/24 4/12 at 100.00 Aa2 (5) (Pre-refunded 4/15/12) – AGM Insured Total U.S. Guaranteed Utilities – 17.2% (11.5% of Total Investments) Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric 4/13 at 101.00 Ca Company, Series 1999C, 7.700%, 3/01/32 (Alternative Minimum Tax) Brazos River Authority, Texas, Revenue Bonds, Reliant Energy Inc., Series 1999A, 4/12 at 100.00 BBB 5.375%, 4/01/19 Brownsville, Texas, Utility System Priority Revenue Bonds, Series 2005A, 5.000%, 9/01/27 – 9/15 at 100.00 A+ AMBAC Insured Bryan, Brazos County, Texas, Electric System Revenue Bonds, Series 2009, 5.000%, 7/01/34 7/17 at 100.00 A+ Lower Colorado River Authority, Texas, Refunding Revenue Bonds, Series 2010A, 5.000%, 5/15/40 5/20 at 100.00 A1 Lower Colorado River Authority, Texas, Revenue Bonds, Series 2008, 5.750%, 5/15/37 5/15 at 100.00 A1 Matagorda County Navigation District 1, Texas, Revenue Bonds, Reliant Energy Inc., Series 5/12 at 100.00 BBB 1999B, 5.950%, 5/01/30 (Alternative Minimum Tax) Matagorda County Navigation District Number One, Texas, Pollution Control Revenue Refunding 7/19 at 102.00 BBB Bonds, Central Power and Light Company Project, Series 2009A, 6.300%, 11/01/29 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Senior Lien Series 2008D: 5.625%, 12/15/17 No Opt. Call A 6.250%, 12/15/26 No Opt. Call A Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Series No Opt. Call A 2006A, 5.250%, 12/15/20 Texas Municipal Power Agency, Revenue Bonds, Transmission Refunding Series 2010: 5.000%, 9/01/34 9/20 at 100.00 A+ 5.000%, 9/01/40 9/20 at 100.00 A+ Total Utilities Water and Sewer – 13.6% (9.1% of Total Investments) Bexar Metropolitan Water District, Texas, Waterworks System Revenue Bonds, Refunding Series 5/20 at 100.00 A1 2010, 5.875%, 5/01/40 Coastal Water Authority, Texas, Contract Revenue Bonds, Houston Water Projects, Series 2004: 5.000%, 12/15/20 – FGIC Insured 12/14 at 100.00 BBB 5.000%, 12/15/21 – FGIC Insured 12/14 at 100.00 BBB El Paso, Texas, Water and Sewer Revenue Bonds, Refunding Series 2008C, 5.375%, 3/01/29 3/18 at 100.00 AA Houston, Texas, First Lien Combined Utility System Revenue Bonds, Series 2004A, 5.250%, 5/14 at 100.00 AA 5/15/23 – FGIC Insured Irving, Texas, Subordinate Lien Waterworks and Sewerage Revenue Bonds, Series 2004: 5.000%, 8/15/22 – AMBAC Insured 8/14 at 100.00 Aa1 5.000%, 8/15/23 – AMBAC Insured 8/14 at 100.00 Aa1 Laredo, Webb County, Texas, Waterworks and Sewer System Revenue Bonds, Series 2010, 3/20 at 100.00 AA– 5.250%, 3/01/40 North Fort Bend Water Authority, Texas, Water System Revenue Bonds, Series 2011, 5.000%, 12/21 at 100.00 AA– 12/15/36 – AGM Insured Rowlett, Rockwall and Dallas Counties, Texas, Waterworks and Sewerage System Revenue Bonds, 3/14 at 100.00 AA– Series 2004A, 5.000%, 3/01/22 – NPFG Insured Total Water and Sewer $ 240,353 Total Investments (cost $206,071,081) – 149.6% Floating Rate Obligations – (2.8)% MuniFund Term Preferred Shares, at Liquidation Value – (50.3)% (6) Other Assets Less Liabilities – 3.5% Net Assets Applicable to Common Shares – 100% $ 141,026,095 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of November 30, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $ — $ — During the period ended November 30, 2011, the Fund recognized no significant transfers to or from Level 1, Level 2 or Level 3. Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. At November 30, 2011, the cost of investments was $202,939,821. Gross unrealized appreciation and gross unrealized depreciation of investments at November 30, 2011, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments $ 6,009,907 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a bond, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.6%. N/R Not rated. (ETM) Escrowed to maturity. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Texas Quality Income Municipal Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary DateJanuary27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) DateJanuary 27, 2012 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) DateJanuary 27,2012
